Kirby, J., (after stating the facts). The law contemplates that the county shall pay the fees for making the tax books to the county clerk who makes and delivers them to the collector as required by law, and does not contemplate that it shall pay more than the fees allowed for the service. Kirby’s Digest, § § 3494-5 and 7018-7026. It is not necessary to determine whether the tax books of the county for the year 1912 could be made and delivered by the clerk whose, term expired on October 31, of the year, since it is not claimed that he completed and delivered the tax books to the collector. The appellee, Williams, completed the tax books upon going into office, and delivered them to the collector, as required by law, and in his claim of fees for the service, conceded five-eighths of the value thereof to appellant, his predecessor. The county is only bound to the payment for the tax books, and since appellee, who made and delivered them to the collector, is satisfied with the division of the fees therefor, as adjudged by the court, it has no cause for complaint. No error was committed in rendering the judgment, and it is affirmed.